Exhibit 10.64

[Dutch National: Option Grant Agreement under 1996 Plan]

 

Grant Agreement for a

Non-Qualified Stock Option

under the Amended and Restated

Mattel 1996 Stock Option Plan

 

This is a Grant Agreement between Mattel, Inc. (the “Company”) and the
individual (the “Option Holder”) named in the Notice of Grant of Stock Option
(the “Notice”) attached hereto as the cover page of this agreement.

 

Recitals

 

The Company has adopted the Amended and Restated Mattel 1996 Stock Option Plan
(the “Plan”) for the granting to selected employees of options to purchase
shares of Common Stock of the Company. In accordance with the terms of the Plan,
the Compensation/Options Committee of the Board of Directors (the “Committee”)
has approved the execution of this Grant Agreement between the Company and the
Option Holder. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Plan.

 

Option

 

1.    Terms.    The Company grants to the Option Holder the right and option
(this “Option”) to purchase on the terms and conditions hereinafter set forth
all or any part of the aggregate number of shares of Common Stock set forth in
the Notice, exercisable in accordance with the provisions of this Option during
a period expiring on the date (the “Expiration Date”) that is ten years after
the effective date of the grant (the “Grant Date”), as specified in the Notice,
unless terminated prior to the Expiration Date pursuant to Section 5 or 6 below.
This Option is a Non-Qualified Stock Option.

 

2.    Exercisability (Vesting).    The Option Holder may purchase the following
percentages of the shares of Common Stock set forth in the Notice on or after
the vesting dates set forth below; provided that the Option Holder is employed
by the Company or one of its Subsidiaries on the applicable vesting date:

 

Vesting Date

--------------------------------------------------------------------------------

    

Cumulative Percent of Shares

Subject to this Option Vested on Such Date

--------------------------------------------------------------------------------

Six months after the Grant Date

    

10%

One year after the Grant Date

    

20%

18 months after the Grant Date

    

40%

Two years after the Grant Date

    

60%

30 months after the Grant Date

    

80%

Three years after the Grant Date

    

100%

 

1



--------------------------------------------------------------------------------

 

provided, however, that the Option Holder may purchase 100% of the shares of
Common Stock set forth in the Notice on or after the date the Option Holder’s
employment is terminated by reason of his or her Retirement; provided, further,
that the date of such termination is at least six (6) months after the Grant
Date.

 

The number of shares that may be purchased upon exercise of this Option shall in
each case be calculated to the nearest full share.

 

An Eligible Employee to whom an Option is granted may by notice in writing no
later than 30 days prior to any vesting date renounce his rights in whole with
respect to the portion of the Option that is scheduled to vest on such date, in
which case the Option shall be deemed never to have been granted hereunder, or
in part, in which case the Option shall be deemed to have been granted only as
to the balance.

 

3.    Method of Exercising.    Each exercise of this Option shall be by means of
a written notice of exercise delivered to the office of the Secretary of the
Company, specifying the number of whole shares to be purchased, accompanied by
payment of the full purchase price of the shares to be purchased. The payment
shall be in the form of cash or such other forms of consideration as the
Committee shall deem acceptable, such as the surrender of outstanding shares of
Common Stock owned by the Option Holder or by withholding shares that would
otherwise be issued upon the exercise of the Option. The Option Holder may
exercise this Option by the delivery to the Company or its designated agent of
an irrevocable written notice of exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
shares of Common Stock and to deliver the sale or margin loan proceeds directly
to the Company to pay the exercise price of this Option. Furthermore, in the
event that the Company establishes, for itself or using the services of a third
party, an automated system for the exercise of stock options, such as a system
using an internet website or interactive voice response, then the paperless
exercise of this Option may be permitted through the use of such an automated
system, subject to appropriate limitations on exercises by Insiders.

 

4.    Withholding.    Upon exercise, the Option Holder shall pay, or make
provisions satisfactory to the Company or its Subsidiary for payment of any
federal, state and local taxes required to be withheld.

 

5.    Cancellation of Grants.    The Option Holder specifically acknowledges
that this Option is subject to the provisions of Section 20 of the Plan,
entitled “Cancellation of Grants,” which can cause the forfeiture of this
Option, or the rescission of Common Stock acquired upon the exercise of this
Option. As a condition of the exercise of this Option, the Option Holder shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan, including Section 20 thereof,
entitled “Cancellation of Grants.”

 

6.    Term.    Any portion of this Option that is not exercisable pursuant to
Section 2 on the date upon which the Option Holder’s employment with the Company
and its Subsidiaries terminates shall terminate immediately upon the termination
of the Option Holder’s employment with the Company and its Subsidiaries. Any
portion of this

 

2



--------------------------------------------------------------------------------

 

Option that is exercisable on the date upon which the Option Holder’s employment
with the Company and its Subsidiaries terminates shall terminate ninety (90)
days after the Option Holder ceases to be an employee of the Company or one of
its Subsidiaries for any reason other than as described below. In no event,
however, may the Option or any portion of the Option be exercised after the
Expiration Date.

 

i.  If the Option Holder’s employment is terminated by reason of death, then the
Option Holder’s beneficiary or beneficiaries (as designated in the manner
determined by the Committee), or if no beneficiary is so designated or if no
beneficiary survives the Option Holder, then the Option Holder’s administrator,
executor, personal representative, or trustee of a trust holding the Option, or
other person to whom the Option has been transferred by means of the Option
Holder’s will or the laws of descent and distribution, shall be able to exercise
this Option, to the extent vested at the time of the Option Holder’s death,
until the earlier of (a) one (1) year following the death of the Option Holder
or (b) the Expiration Date.

 

ii.  If the Option Holder’s employment is terminated by reason of his or her
becoming Disabled, the Option Holder will be able to exercise this Option, to
the extent vested at the time of such termination, until the earlier of (a) one
(1) year following termination of employment or (b) the Expiration Date.

 

iii.  If the Option Holder’s employment is terminated by reason of his or her
Retirement, the Option Holder will be able to exercise this Option, to the
extent vested at the time of Retirement, until the earlier of (a) five (5) years
following termination of employment or (b) the Expiration Date.

 

iv.  If the Option Holder’s employment is terminated for Cause, the unexercised
portion of this Option shall terminate immediately as of such termination for
Cause.

 

v.  Notwithstanding any provision in this Section 6 or Section 20 of the Plan to
the contrary, if the Option Holder’s employment is terminated other than for
Cause during the 18-month period following a Change in Control, the Option
Holder will be able to exercise this Option, to the extent this Option is
exercisable on the date of the termination of the Option Holder’s employment (or
on such accelerated basis as the Committee may determine), until the earlier of
(a) the longer of (i) two (2) years following termination of employment or (ii)
such other period as may be provided in the Plan for such termination of
employment, or (b) the Expiration Date.

 

7.    Compliance with Law.    No shares issuable upon the exercise of this
Option shall be issued and delivered unless and until all applicable
registration requirements of the Securities Act of 1933, as amended, all
applicable listing requirements of any national securities exchange on which the
Common Stock is then listed, and all other requirements of law or of any
regulatory bodies having jurisdiction over such issuance and delivery, shall
have been complied with. In particular, the Committee may require certain
investment (or other) representations and undertakings

 

3



--------------------------------------------------------------------------------

 

in connection with the issuance of securities in connection with the Plan in
order to comply with applicable law.

 

8.    Assignability.    Except as may be effected by designation of a
beneficiary or beneficiaries in such manner as may be determined by the
Committee, or as may be effected by will or by the laws of descent and
distribution, any attempt to assign this Option shall be of no effect.

 

9.    Certain Corporate Transactions.    In the event of certain corporate
transactions, this Option shall be subject to adjustment as provided in Section
18 of the Plan. In the event of a Change in Control, this Option shall be
subject to the provisions of Section 19 of the Plan.

 

10.    No Additional Rights.    Neither the granting of this Option nor its
exercise shall (a) confer upon the Option Holder any right to continue in the
employ of the Company, (b) interfere in any way with the rights of the Company
or a Subsidiary to terminate such employment at any time for any reason, with or
without Cause, or (c) interfere with the right of the Company or a Subsidiary to
undertake any lawful corporate action. The Option Holder acknowledges that he or
she is an “employee at will.” The provisions of this Section 10 are subject to
the terms of any employment agreement between the Option Holder and the Company
(or a Subsidiary).

 

11.    Rights as a Stockholder.    Neither the Option Holder nor any other
person legally entitled to exercise this Option shall be entitled to any of the
rights or privileges of a stockholder of the Company in respect of any shares
issuable upon any exercise of this Option unless and until a certificate or
certificates representing such shares shall have been actually issued and
delivered to the Option Holder.

 

12.    Compliance with Plan.    This Option is subject to, and the Company and
the Option Holder agree to be bound by, all of the terms and conditions of the
Plan as it shall be amended from time to time. No amendment to the Plan shall
adversely affect this Option without the consent of the Option Holder. In the
case of a conflict between the terms of the Plan and this Option, the terms of
the Plan shall govern.

 

13.    Governing Law.    This Option has been granted, executed and delivered
with effect from the Grant Date, at El Segundo, California, and interpretation,
performance and enforcement of this Option shall be governed by the laws of the
State of Delaware.

 

4